Title: To James Madison from Willie Blount, 1 March 1812
From: Blount, Willie
To: Madison, James


Sir,Knoxville March 1st. 1812
I have the honor to inclose to you a copy of the report of a Committee of the General Assembly of the State of North Carolina, adopted at their late Session, and subsequently communicated by the Governor of that State to the Executive of the State of Tennessee, by which he is advised that “North Carolina claims the right to perfect titles on all claims to lands, in the State of Tennessee, arising out of the laws of this State (North Carolina), and not yet satisfied,” as so much information on a course of proceeding by that State, touching the lands in this, generally, which if persisted in may in its consequences affect the provisions of the Act of compact between the United States and the State of Tennessee in relation to claims for lands provided for by that compact to be settled—And which may also tend to affect titles to lands in this State situate North and East of the congressional reservation line, which have been perfected under acts passed by Tennessee, in conformity to the provisions and authorities contained in said compact—and also may disturb titles to certain other lands appropriated for special purposes, under said act of compact—which information is respectfully communicated with the hope that some harmonious course of proceeding may grow out of regulations to be hereafter prescribed as a correct rule to be observed in relation to the perfecting titles on said claims. I have the honor to be very respectfully, your Obt. Servant
Willie Blount
